Citation Nr: 1513820	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  08-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Veteran subsequently moved to the jurisdiction of the Atlanta, Georgia RO.

The Veteran was scheduled for a hearing before RO personnel in April 2008.  An April 2008 VA informal conference report shows that the Veteran, through his representative, cancelled the request for a hearing.

In April 2011 and in July 2013, the Board remanded this matter for additional development.  

After issuance of the August 2013 supplemental statement of the case, additional evidence was received.  In a February 2015 appellant brief, the Veteran's representative waived initial RO consideration. 


FINDINGS OF FACT

Neither a chronic low back disability nor arthritis was manifested in service or within the Veteran's first post-service year; and the Veteran's current lumbar spine disability is not shown to be the result of or aggravated by any service-connected disability.  The only medical opinions to address the etiology of the Veteran's current lumbar spine disability weigh against the claim, on a direct and secondary basis.  Neither a continuing lumbar spine disability nor arthritis were shown in service or until many years thereafter. 


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, to include as secondary to service-connected disabilities, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2006, July 2011, and August 2013. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, to include VA and private medical records, and VA has notified the appellant of any evidence that could not be obtained.  Attempts to obtain VA medical records from the Providence VA medical center from 1976 to 1978 were unsuccessful and appropriate procedures were followed to attempt to obtain them.  Further efforts would be futile.  The Veteran was informed in an August 2013 letter that the Social Security Administration advised that medical records in their possession have since been destroyed and are unavailable.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran asserts that he has a low back disability related to his duties in service as a combat engineer, or in the alternative, as secondary to a service-connected disability.  The Veteran's service separation form shows that his military occupational specialty was combat engineer.  He contends that checking out bridges, carrying heavy bridge parts, and using a jack hammer in the field are factors that caused a back injury.  He also states that he believes his back problems started the night his leg got hit during a mortar attack while moving into a bunker.  

The service medical records show that in May 1967, the Veteran sustained an abrasion to the left shin and left lower leg while seeking cover during a mortar attack.  The Veteran's September 1967 separation medical examination report shows that his spine was evaluated as clinically normal.  

A June 2006 VA examination report shows that the Veteran asserted he suffered a low back condition secondary to an abrasion of the left shin caused during a mortar attack.  X-rays of the lumbar spine revealed exaggerated lumbar lordosis with vertical LS alignment and corresponding facet hypertrophy and degenerative joint disease on the right at L5-S1.  The examiner opined that the abrasion of the left shin suffered in service had no effect on the low back.  

VA medical records show that the Veteran was seen for complaints of lower back pain on several occasions.  A June 2007 VA medical record notes that the Veteran complained of ongoing pain in the low back.  An October 2010 VA medical record notes that the Veteran complained of low back pain that radiated to his legs and that was getting worse.  He had not had any recent injury.   He was assessed with chronic back pain.  No etiological opinion was provided.  

An October 2007 VA spine examination report shows that the Veteran asserted he had low back degenerative joint disease due to a service-connected left knee disability.  The Veteran stated that he developed low back pain 10 to 15 years earlier.  He stated that while on active duty he was involved in building bridges with as a combat engineer.  He did a lot of lifting.  The examiner noted that the Veteran claimed that because of his service-connected left knee disability, his back was now hurting with degenerative joint disease (DJD).  X-rays of the lumbar spine showed prominent DJD of the entire spine.  The examiner opined that it was less likely as not that the DJD of the lumbar spine was related to the service-connected left knee disability.  The Veteran's service-connected left knee disability could cause symptoms of back strain.  However, the Veteran had well advanced degenerative disease of the lumbar spine.  The examiner stated that knee disabilities will not cause DJD of the spine.  Usually, trauma and/or age were responsible for spine DJD.  The examiner further opined that there was no aggravation of the back condition by the service-connected left knee disability.  The examiner opined that the low back condition was not caused or aggravated by the service-connected left knee disability.  

In an April 2008 letter, the Veteran's spouse stated that she met the Veteran in 1979 and noticed he had a limp.  She said she asked him what was wrong with his back and legs and he stated it was an injury from service.  She further stated that it got worse over the years.  

A June 2012 VA examination report notes that the Veteran submitted proof that he was in a combat situation during a bridge incident and therefore the back injury occurring in service was conceded.   The examiner was requested to determine if the Veteran's current back issues were the same as or a result of the in-service back injury.  The examiner noted that the claims file was reviewed.  The VA examiner opined that the claimed condition was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner explained that the information regarding the bridge incident was reviewed.  Apparently, in May 1967 the Veteran's accommodations suffered damage with the occupants, including the Veteran, inside.  The service file recorded an abrasion to the left lower extremity. An examination on September 11, 1967 indicated that he had no complaints of a spine problem.  Prior VA examinations were reviewed.  The examiner noted that a June 2006 VA examination report noted that "This 61 year old drives a truck and has done this all his life."  The examiner concluded that indicated that he had a functioning back.  X-rays on June 22, 2006, revealed L5-S1 facet arthritis and mild scoliosis.  X-rays on October 6, 2010, revealed well maintained disc spaces, small osteophytes at several levels, facet arthritis, and mild scoliosis.  The examiner opined that those findings of mild degenerative joint disease were compatible for a person aged 68.  They were not suggestive of acute trauma.

In November 2012, the Veteran submitted a letter from his son noting that the Veteran's back always bothered him and caused him to limp when he walked.  

Initially, the Board finds that it cannot be concluded that a chronic low back disability was shown in service.  In fact, there is no competent medical evidence of any complaints, symptoms, findings, or diagnosis of a low back disability in service.  In addition, the September 1967 separation examination found no clinical abnormalities of the spine, nor did the Veteran complain of low back pain at that time.  In addition, arthritis was not shown in service, nor is it shown to have manifested within the one year following separation from service, so as to support granting service connection on the basis of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2014).  The Board notes that the June 2007 VA medical record shows the Veteran's first complaints pertaining to his back were well after separation from service.  Therefore, although conceding that there may have been some trauma to the back during the combat-related incident pursuant to 38 U.S.C.A. § 1154, the Board finds that a chronic back disability was not shown during service.  Therefore, the evidence must show that it is at least as likely as not that a current back disability is related to service or a service-connected disability in or der for service connection to be allowed.

However, those facts alone are not dispositive of the claim, as the essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment.  Moreover, lay evidence is potentially competent to support the presence of a claimed disability, both during and after service, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by medical evidence such as treatment records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Nonetheless, that is probative evidence to be considered and tends to refute the claim that the Veteran had a chronic low back disability while in service.  Struck v. Brown, 9 Vet. App. 145 (1996) (contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).

Also weighing against the claims is that each of the VA examiners' have opined that the Veteran's low back disability is less likely the result of service or a service-connected disability and less likely due to or aggravated by a service-connected disability.  The VA examiners supported their conclusions with rationales based on the evidence of record, including the Veteran's statements, service medical records, and post service medical evidence that lacked any complaints, findings, or diagnosis of a low back problem for more than 30 years after discharge from service.  That time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2014).  Furthermore, the Board notes that a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board finds that, collectively, each of the VA examiners' opinions provide probative evidence, as they were predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran as to the actual onset of symptoms, and each are supported by a sufficient rationale.  Significantly,  the June 2012 VA examiner concluded that the Veteran's lumbar spine disability was compatible with his age and was not suggestive of acute trauma.  Prejean v. West, 13 Vet. App. 444 (2000) (among factors for assessing the probative value of medical opinion are physician's access to the claims file and the thoroughness and detail of opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative value of medical opinion comes from its reasoning).  The Board finds the opinions in those examination reports to be persuasive.  Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for a low back disability, either on a direct or secondary basis.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The question of whether a current low back disability is related to service is not one that is subject to lay opinion as it requires medical expertise to identify the disability and provide an opinion as to etiology.

The only other evidence of record supporting the Veteran's claim are his own lay statements, and statements from his wife and son.  Even if those statements claim continuity of symptomatology since service, that history is substantially rebutted by the absence of complaints pertaining to any back problems in service or until the December 2005 claim for VA benefits.  The Veteran's first complaints of any low back problems related to service, or a service-connected disability were made contemporaneous with his claims for VA compensation.  Cartright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  Furthermore, during an October 2007 VA examination, the Veteran stated that his low back pain did not begin until ten to fifteen years earlier, which is well after separation from service.  Therefore, the Board finds that the more recent statements regarding the back disability being present for a longer period are less credible and do not show that it is at least as likely as not that there was a continuity of symptomatology since service.  The VA examiners opinions are more persuasive and the Veteran has not submitted any contrary competent evidence.

In addition, while the Veteran, and his wife and son, are competent to describe his symptoms, the Board finds that there is no evidence of record to show that they have the specialized medical education, training, or experience necessary to render a competent medical opinion as to the nature and etiology of the claimed low back disability.  Diagnosing a low back disability, to include arthritis, is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, any opinion by the Veteran, or his family members, regarding etiology is not competent because they do not have the training to opine on that medical issue.

Accordingly, the Board concludes that the evidence of record does not support the claim of entitlement to service connection for a low back disability on a direct, secondary, or presumptive basis.  The preponderance of the evidence is against a finding that a low back disability was incurred in service or is proximately due to or aggravated by a service-connected disability.  Moreover, because there is no evidence that the Veteran developed arthritis to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


